Case 19-13264-mdc     Doc 88    Filed 04/14/20 Entered 04/14/20 16:16:53           Desc Main
                                Document Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                         for the Eastern District of Pennsylvania


                    In re                         Case No. 19 - 13264
                      Frank J. Peta, Jr.                        (Chapter 13)
                                Debtor.
                                                  Hon. Magdeline D. Coleman


                                           ORDER

               AND NOW, this14th day of       April     , 2020, upon consideration of
             Debtor's Motion to Lift Bank Levy, and any responses thereto, it is hereby
             ORDERED that

             a)     Debtor's Emergency Motion to Lift Bank Levy is GRANTED;

             b)     this Bank Account Levy on this Santander Bank is LIFTED; and

             c)     Santander Bank shall return such funds of this bank account to Debtor and
                    allow him access to such account.




                                                         BY THE COURT:



                                                         Magdeline D. Coleman
                                                         Chief U.S. Bankrnptcy Judge
      Copies to:
      Debtor: Frank J. Peta, Jr.
      Debtor's Attorney: Ronald G. McNeil, Esquire
      Chapter 13 Standing Trustee: William C. Miller, Esquire
      Garnishing Bank: Michael Lipsitz, Esquire
      Creditor: Arlene C. Masi
